EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication from Todd Fronek on 8/3/2022.
The application has been amended as follows:
in claim 1, line 5: “compartment” was changed to “the compartment”
in claim 1, lines 9-10: “a proximal end of the hub” was changed to “the proximal end of the hub,”
in claim 7, line 1: “wherein” was changed to “wherein the blood collection assembly is configured such that”
in claim 13, line 2: “safely ensures” was changed to “is configured to safely ensure”
in claim 15, lines 10-11: “a distal end to a proximal end” was changed to “the distal end to the proximal end”
in claim 17, line 1: “wherein” was changed to “wherein the blood collection assembly is configured such that”
in claim 23, lines 10-11: “a distal end to a proximal end” was changed to “the distal end to the proximal end”
in claim 24, line 3: “falls” was changed to “is configured to fall”.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the prior art does not teach or suggest “the channel and compartment positioned in a spaced-apart relationship on a top side of a hub”, along with the other features of claim 1. This feature connotes that the channel terminates at a distance from the compartment, creating space between the channel and the compartment in a top surface of the hub.
Claims 3-7, 11-14, 21, and 24-25 are allowable by virtue of their dependence from claim 1.
With respect to claim 15, the prior art does not teach or suggest “a compartment on the top side of the hub at the distal end and spaced-apart from the channel”, along with the other features of claim 15. This feature connotes that the channel terminates at a distance from the compartment, creating space between the channel and the compartment in a top surface of the hub.
Claims 16-17, 20, and 22 are allowable by virtue of their dependence from claim 15.
With respect to claim 23, the prior art does not teach or suggest a “compartment on the top side of the hub…spaced apart from the channel” along with the other features of claim 23. This feature connotes that the channel terminates at a distance from the compartment, creating space between the channel and the compartment in a top surface of the hub.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OM PATEL whose telephone number is 571-272-6331. The examiner can normally be reached Monday- Friday 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        8/5/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791